Citation Nr: 0212940	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an effective date prior to September 18, 
1998, for the establishment of service connection for 
prostate cancer and erectile dysfunction. 

2.  Entitlement to an effective date prior to September 18, 
1998, for the establishment of service connection for 
shrapnel wound scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to June 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from November 1999 and January 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted the veteran's claims of entitlement to service 
connection for prostate cancer, erectile dysfunction, and 
shrapnel wound scars.  The veteran filed a timely notice of 
disagreement with respect to the effective date of June 10, 
1999, assigned for the establishment of service connection 
for these disabilities.  Thereafter, in a May 2000 decision, 
the RO granted an earlier effective date of September 18, 
1998 for service connection for each disability, and as, 
such, the issues in appellate status are as noted above.  

The veteran requested a hearing at the RO, and one was 
scheduled for June 2001; however, this hearing was canceled, 
and the veteran requested that his appeal be sent up to the 
Board for adjudication. 


FINDINGS OF FACT

1.  The veteran served on active duty from May 1966 to June 
1969.

2.  The evidence sufficiently demonstrates that on or about 
March 13, 1998, the RO received from the veteran a claim of 
entitlement to service connection for prostate cancer.

3.  On June 10, 1999, the RO received from the veteran a 
claim of entitlement to the residuals of shrapnel wounds; 
evidence of record does not indicate that a formal or 
informal claim for such benefits was ever received by the RO 
subsequent to December 1993 and prior to June 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 13, 1998, for 
the establishment of service connection for prostate cancer 
and erectile dysfunction, are met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400(b)(2)(i) (2001).

2.  The criteria for an effective date earlier than September 
18, 1998, for the establishment of service connection for 
shrapnel wound scars are not met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400(b)(2)(i) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert that earlier 
effective dates for the grant of service connection for 
prostate cancer, erectile dysfunction, and shell wound scars 
are warranted.

The Board observes that law enacted during the course of this 
appeal, and its implementing regulations, essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
April 2001 which explained, among other things, the Veterans 
Claims Assistance Act (VCAA) and what evidence was needed to 
substantiate his claims.  Further, the veteran was provided 
with a Statement of the Case and a Supplemental Statement of 
the Case which provided more than adequate notification of 
the information and medical evidence necessary to 
substantiate these claims.  

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claims, and his claims were considered by 
the RO subsequent to the enactment of the liberalizing law.  
Therefore, the facts relevant to these claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  As such, the veteran will not be 
prejudiced as a result of the Board deciding these claims.

As will be explained below, the veteran's claims folder is 
missing.  The Board has kept this unfortunate situation in 
mind while addressing these claims, and realizes that in such 
situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  Cf. O'Hare v. Derwinski, 1 
Vet. App. 365 (1991) (this decision dealt with the situation 
where service medical records are unavailable, however, the 
Board is of the opinion that the same logic applies in the 
situation where the entire claims folder is missing).

A review of the record reflects that on September 18, 1998, a 
Veterans Assistance Inquiry was conducted regarding the 
status of a claim of service connection for prostate cancer 
alleged by the veteran, who prompted the inquiry, to have 
been submitted on March 13, 1998.  Unfortunately, in or about 
that time it was discovered that the veteran's claims folder 
could not be located.  The RO has since created a "rebuilt" 
folder, consisting of some of the veteran's records, some of 
which were received from the veteran himself, and despite 
efforts by the RO, the veteran's claims folder remains 
unaccounted for.  The RO was able to determine that the 
claims folder was located in their file room in April 1997, 
but was unable to determine whether any correspondence or 
documentation was received from the veteran subsequent to 
April 1997.  

On June 10, 1999, the RO received from the veteran a copy of 
a claim of service connection for prostate cancer (documented 
in a VA Form 21-4138), which contained a signature date of 
March 13, 1998.  On the same day the RO also received a copy 
of a claim of service connection for various shrapnel wounds 
the result of a grenade explosion, to include to the teeth 
(the significance of which will become apparent below), which 
contained a signature date of December 16, 1993.  Thereafter, 
by decisions dated in November 1999 and January 2000, service 
connection was established for prostate cancer, erectile 
dysfunction, and shrapnel wound scars, and an effective date 
of June 10, 1999 was assigned for each disability.  In a May 
2000 decision, however, the RO granted an earlier effective 
date of September 18, 1998, for service connection for each 
disability.

Again, the veteran and his representative assert that earlier 
effective dates for the grant of service connection for 
prostate cancer, erectile dysfunction, and shell wound scars 
is warranted.  Specifically, the veteran argues that a claim 
was filed with the RO on March 18, 1998, and that for 
whatever reason this claim and his original claims folder 
were missing at the RO.  

The governing legal criteria provide that the effective date 
of an award based on a initial claim for compensation is the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400(b)(2) 
(2001). (Emphasis added). 

In a June 2001 statement, a local representative's assistant 
certified that on March 13, 1998, she mailed VA Form 21-4138 
(this was, allegedly, the veteran's claim for service 
connection, noted above) and two VA Forms 21-4142 
(Authorization for Release of Information).  She attached 
alleged contemporaneous notations to the effect that these 
forms were sent in conjunction with a claim for service 
connection for prostate cancer.  These notes also reflect 
that on December 16, 1993 a claim for service connection had 
been sent.  

Through its own investigation, the Board has discovered that 
in an October 1996 decision, the Board denied a claim of 
entitlement to service connection for dental trauma the 
result of a grenade explosion (this decision was not 
associated with the rebuilt folder).  In this decision, it 
was noted, significantly, that in December 1993 the veteran 
had filed a claim for service connection for multiple 
disabilities as residuals of a grenade explosion.  The Board 
assumes that the other claimed disabilities were denied by 
the RO and not appealed.  

In any event, this discovery lends support to the 
authenticity of the local representative's notations to the 
effect that a claim was indeed sent to the RO in December 
1993.  The Board is of the opinion that this in turn lends 
support to the authenticity of the notation that a claim for 
service connection for prostate cancer was sent in March 1998 
(these notations were made on the same page).   

Again, through no fault of the veteran's, his claims folder, 
unfortunately, is missing.  That being said, the Board notes 
that there is certainly credible evidence that he submitted a 
claim of entitlement to service connection for prostate 
cancer in March 1998 and that the claim was lost along with 
the original claims folder or otherwise.  

Upon reviewing the entire record, taking into consideration 
the argument presented, and resolving all doubt in favor of 
the veteran, the Board finds that an effective date of March 
13, 1998 is warranted for the establishment of service 
connection for prostate cancer and erectile dysfunction, this 
being the date that the claim was apparently filed (the 
erectile dysfunction being related to the prostate cancer).  
See 38 C.F.R. § 3.400 (2001).  The Board also finds, however, 
that an effective date earlier than September 18, 1998, for 
the establishment of service connection for the various 
shrapnel wound scars is not warranted.  In this regard, there 
is no indication, nor has it been specifically alleged, that 
a claim for service connection for shrapnel wound scars was 
submitted prior to June 10, 1999 (and subsequent to the 
December 1993 claim, which had been adjudicated, as noted 
above).  


ORDER

An effective date of March 18, 1998, for the establishment of 
service connection for prostate cancer and erectile 
dysfunction is granted, subject to the laws and regulations 
governing the payments of monetary awards.

An effective date earlier than September 18, 1998, for the 
grant of service connection for shrapnel wound scars is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

